Exhibit 10.2

Vitamin Shoppe, Inc.

Director Compensation Plan and Stock Ownership Guidelines

Effective January 1, 2016

Director Compensation

1. The non-employee directors will receive the following annual retainers,
payable quarterly in advance, on or about the first business day of the fiscal
quarter:

(a) The non-executive chairman of the Board will receive a $200,000 annual cash
retainer;

(b) Each non-employee director (other than the non-executive chairman) will
receive a $55,000 annual cash retainer (the “Base Retainer”);

(c) The lead director of the Board, if any, will receive an additional $17,000
annual cash retainer;

(d) The chairman of the Audit Committee will receive an additional $20,000
annual cash retainer;

(e) Each member of the Audit Committee (other than the chairman of the Audit
Committee) will receive an additional $10,000 annual cash retainer;

(f) The chairman of the Compensation Committee will receive an additional
$15,000 annual cash retainer;

(g) Each member of the Compensation Committee (other than the chairman of the
Compensation Committee) will receive an additional $7,500 annual cash retainer;

(h) The chairman of the Nomination and Governance Committee will receive an
additional $10,000 annual cash retainer; and

(i) Each member of the Nomination and Governance Committee (other than the
chairman of the Nomination and Governance Committee) will receive an additional
$5,000 annual cash retainer.

2. Each of the Company’s non-employee directors will receive an annual grant of
restricted stock units. Each non-employee director that has successfully been
nominated to the Board and received the appropriate stockholder vote at the
Company’s annual meeting will be granted an additional award of restricted stock
units on the first business day of the month immediately following the month in
which the annual meeting is held, with a grant date value of approximately
$70,000. These awards will vest in equal quarterly installments on the first
business day of each third month following the grant date (for example, if the
grant date is the first business day in July, the restricted stock units shall
vest on each of the first business days of



--------------------------------------------------------------------------------

October, January, April and July), generally subject to the director’s continued
service as a Board member, except that if the director is not nominated or
re-elected to serve on the Board after the Company’s next annual meeting, that
director’s final quarterly vesting will be accelerated and will vest the day
following such next annual meeting.

3. If a director joins the Board during any period between annual meetings, such
director will receive on the date such director joins the Board a pro-rata
portion of the annual grant of restricted stock units based on the pro-rata
portion of the year such director will serve on the Board, and the grant will
vest in equal amounts on each of the succeeding regularly scheduled vesting
dates; provided that if a director joins the Board after the 45th day of any
quarter, such director will instead receive on the first day of the immediately
succeeding quarter a pro-rata portion of the annual grant of restricted stock
units based on the remaining full quarters of the year such director will serve
on the Board, and the grant will vest in equal amounts on each of the succeeding
regularly scheduled vesting dates.

4. No member of the Board will receive any fees for attending any meetings of
the Board or its committees.

5. Each non-employee director and each member of a Board committee will be
reimbursed for any out-of-pocket expenses reasonably incurred by him or her in
connection with services provided in such capacity.

Director Stock Ownership Guidelines

6. Effective January 1, 2016, all non-employee directors of the Company will be
subject to the following director stock ownership guidelines in order to
encourage significant ownership of the Company’s common stock by such directors,
and to further align the personal interests of such directors with the interests
of the Company’s stockholders.

Non-employee directors are prohibited from selling any shares of Company stock
unless at the time of such sale, and on a pro forma basis giving effect to such
sale, such director holds an aggregate value of five (5) times such director’s
Base Retainer in Qualifying Shares.

“Qualifying Shares” means:

(a) common stock of the Company owned directly;

(b) common stock of the Company obtained through stock option exercises or
pursuant to the Company’s employee stock purchase plan;

(c) deferred stock units of the Company; and

(d) common stock of the Company beneficially owned in the director’s “family
trust” or by the director’s spouse and/or minor children.

Shares of common stock of the Company that non-employee directors have the right
to acquire through the exercise of stock options (whether or not vested) and
unvested restricted stock units are not included as Qualifying Shares for
director stock ownership guideline purposes.

 

2



--------------------------------------------------------------------------------

Notwithstanding the preceding sale prohibition, non-employee directors may sell
or otherwise dispose of shares of Company common stock:

(a) to pay the exercise price of Company stock options in a net-share stock
option transaction; and/or

(b) to satisfy any applicable tax withholding obligations due in connection with
the exercise of options or the vesting or payment of any restricted shares,
restricted stock units or deferred stock units.

There may be instances where these director stock ownership guidelines would
place a severe hardship on a director. In such instances, the Compensation
Committee will make the final decision as to developing an alternative director
stock ownership guideline for such director that reflects both the intention of
these director stock ownership guidelines and the personal circumstances of the
director.

 

3